August 30, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals

                             OTIS MALLET, JR., Appellant

NO. 14-11-00094-CR
NO. 14-11-00095-CR                         V.

                          THE STATE OF TEXAS, Appellee
                              ____________________

      These causes were heard on the transcript of the record of the court below, and
having inspected the record, this Court holds there was no error as to Cause No. 1164940,
and we order the judgment of the court below AFFIRMED as to that cause number.
However, this Court holds there was error as to Cause No. 1248132 in the judgment as
entered and that such error is capable of reformation by this Court. Therefore, the
judgment in Cause No. 1248132 is REFORMED to reflect the offense of delivery of
more than one and less than four grams of a controlled substance, for which the appellant
was convicted.

      The Court orders the judgment AFFIRMED as REFORMED and orders this
decision certified below for observance.